Citation Nr: 1337499	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971.  He died in July 2009.  The appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claims file was subsequently transferred to the VA RO in Oakland, California.

In January 2013, the Board obtained a medical opinion from a Veterans Health Administration (VHA) medical expert, and in June 2013 the Board obtained an addendum to the January 2013 VHA medical opinion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's cause of death was emphysema.  A May 2005 VA examination report reflects that the Veteran had been unemployed for two years and that he is currently on "disability."  A September 2005 VA treatment record specifically shows that the appellant was receiving Social Security disability income.  Especially in light of the fact that the disability benefits were alleged granted based on chronic obstructive pulmonary disease, these records must be obtained.  

The RO last obtained treatment records from the Martinez VA Outpatient Clinic and Community Living Center in December 2005, and the Veteran died at that facility in July 2009.  The complete records from his terminal hospitalization from February to July 2009 have not been obtained.  There is a reasonable possibility that the Veteran was treated at the facility during the period from December 2005 to February 2009.  All records from that facility from December 2005 to July 2009 must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Martinez VA Outpatient Clinic and Community Living Center from December 2005 to July 2009.

2.  Obtain all records from the Social Security Administration regarding the Veteran's disability claim.

3.  Thereafter, review the additional evidence and undertake any necessary additional development and readjudicate the issue on appeal.  If the benefit is not granted, the appellant should be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



